I)ISMISS; Opinion tiled November 8. 2012




                                               In The
                                    uitrt uf \ppia1s
                            Fiftt! itrirt uf       at laUa
                                        No. 05-12-01364-CV


                TOM MEYMAND AND FATEMAH MEYMAND, Appellants

                                                 V.

                        BAC HOME LOANS SERVICING, L.P.
              F/K/A COUNTRYWIDE HOME LoANS SERVICING, L.P. AND
                    EVERETT FINANCIAL SERVICES, INC., Appellees


                           On Appeal from the 95th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-10-13152-D


                                MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        Before the Court is appellees’ October 18. 2012 motion to dismiss the appeal for lack of

jurisdiction. Specifically. appellees contend the trial court’s judgment is interlocutory. Appellants

did not file a response.

        Generally, appeals may be taken only from final judgments. See Lehman?? v. Har-Con Corp.

39 S.W.3d 191. 195 (Te. 2001). Ajudgment is final if it disposes of all pending parties and claims.

Id. Orders that do not dispose of all pending parties and claims are interlocutory and, subject to a

few exceptions. unappealable until a final judgment is rendered. id.

       Appellants filed their notice of appeal on     August   26. 2012. In their notice of appeal.
appellants state they are appealing the trial court’s August 5. 201 2 judgment    .   Appellees tiled a

motion to modift on August 3 1 2012 pointing out to the trial court that their counterclaims remained
                                .




pending. [he trial court rendered an amended judgment on September 8, 2012 vacating itsj udgment

dated   August   5. 2012 and ordering that appellants take nothing on their claims. The amended

judgment states that it does not dispose of all claims and all parties and is interlocutory.

        Appellees’ counterclaims against appellants remain pending and, thus, there is no appealable

final judgment. Accordingly. we grant appellees motion and dismiss the appeal ibr want of

jurisdiction. Sec Tex. R. App. P. 42.3(a).




                                                       CAROLYN WRIG I-UI
                                                       CHIEI JUSTICE

l2l364F.P05
                               Qniirt uf \ppcztk
                        ift1! Th!5trtrt uf cxa at Ja11a

                                        JUDGMENT
TOM MEYMANI) AM)                   FATFMAI-l        Appeal from the 95th Judicial District Court
IvIEYMANI), Appellants                              of Dallas County, Texas. (Tr.Ct.No. DC-b
                                                    13152-D).
No. 05-12-01364-CV            V.                    Opinion delivered by Chief Justice Wright.
                                                    J us tic es F ra ii ci s a 11(1 Lang M icr s.
                                                                                         —




BAC hoME LOANS SERVICING, L. P.                     participating.
F/K/A (OUN 1 RYWIDE HOME I OANS
SERVICING, L.P. AND EVERETT
HNANC IAL SF RVI( S INC AppLilees

       Based on the Court’s opinion of this date, the appeal is I)ISMISSED.

       it is ORDERED that appellees, BAC Home Loans Servicing. L.P. 17k/a Countrywide Home
Loans Servicing. L.P. and Everett Financial Services. Inc.. recover their costs ol the appeal from
appellants. Tom Meymand and Fatemah Meymand.


Judgment entered November 8, 2012.




                                                    (‘\ROE.YN \kRlGlli
                                                    (1 111[ .1F’S’E 1(’l